WOODS, Circuit Judge
(dissenting). I am unable to concur in a reversal of the judgment. The defendant was indicted for carrying on “the business of a wholesale liquor dealer without having paid the special tax therefor as required by law.” There was no dispute that T. T. Day, the brother of the defendant, had given the bond and otherwise complied with the law which authorized him to conduct a distillery aud to sell the product. The distillery was conducted in the name of T. T. Day by .the defendant, claiming to be his agent. The government introduced evidence tending to show that the ownership of T. T. Day was pretensive, that the business was that of the defendant, and that he made sales in his own name and took the proceeds as his own. It seems plain that the defendant could not protect himself, either legally or morally, from the charge of selling liquor at wholesale without paying the tax, by claiming that another person had paid the tax and was authorized to sell. The conduct of the distillery and the sale of the liquor were indissolubly connected; and all evidence *538tending to show that the defendant, and not his brother, was the real owner of the distillery, tended also to show that he was selling liquor on his own account, and not^as agent for his brother. The defendant cannot complain, therefore, that the court-in the following instruction put upon the government the double burden of showing that he had not only sold the liquor, but that he was the real owner of the distillery :
“If you believe from tbe evidence beyond all reasonable doubt that tbe defendant made tbe sales of brandy as testified by tbe government witnesses in chief, and if you also believe beyond all reasonable doubt that the defendant was in fact the owner and proprietor of the distillery in question at the time said sales were made, you should find him guilty as charged in the indictment, although you may believe that in making such sales the defendant was ostensibly acting as the 'agent of T. T. Day. On the other hand, if T. T. Day was- in fact the proprietor of the distillery, and if in making the aforesaid sales of brandy the defendant was in fact acting as the agent of said T. T. Day, you should acquit the defendant.”
As to the other point of difference, I repeat the view expressed after the first hearing. The testimony on both sides was very full as to the sales alleged by the government to have been made in the defendant’s own name, including the book entries. This was a practical admission by the government that the other sales appeared regularly on the books as made and entered in the name of the defendant’s brother, who was authorized to sell.
For this reason- it seems to me the defendant was not prejudiced by the refusal to admit the books themselves.